UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4889


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ROBERT FLEMING,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cr-00021-FPS-JSK-7)


Submitted:   March 19, 2012                 Decided:   April 6, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, John C. Parr, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert    Fleming      pled         guilty     to      one     count      of

distribution of cocaine base within 1000 feet of a protected

location, in violation of 21 U.S.C.A. §§ 841(a)(1), (b)(1)(C),

860 (West 1999 & Supp. 2011).               Fleming was sentenced to 121

months in prison.       In accordance with Anders v. California, 386

U.S. 738 (1967), Fleming’s attorney has filed a brief certifying

that there are no meritorious issues for appeal but questioning

whether the district court adequately complied with Rule 11 when

accepting     Fleming’s    plea.       Fleming           has     filed     a    pro    se

supplemental brief in which he contends that (1) his plea was

not   knowing   and   voluntary,   (2)      he    did     not    receive       effective

assistance of counsel during the plea and sentencing process,

and (3) the Government breached the terms of his plea agreement.

For the following reasons, we affirm Fleming’s conviction and

sentence.

            First, because Fleming did not move to withdraw his

plea, we review his Rule 11 hearing for plain error.                             United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                             “[T]o

satisfy the plain error standard, [an appellant] must show: (1)

an error was made; (2) the error is plain; and (3) the error

affects substantial rights.”         United States v. Massenburg, 564

F.3d 337, 342-43 (4th Cir. 2009).                 Even if Fleming satisfies

these   requirements,     correction       of    the     error    lies   within       our

                                       2
discretion, if we conclude that the error “seriously affects the

fairness,       integrity          or      public        reputation              of         judicial

proceedings.”          Id. at 343 (internal quotation marks omitted).

Counsel concedes that the Rule 11 proceeding contained no plain

error, and, upon review, we agree.

             Where,      as     here,      the    district           court       substantially

complies     with    Rule     11   when     accepting          a    defendant’s         plea,     we

attach   a    strong     presumption         that        the       plea     is    knowing       and

voluntary, and, consequently, final and binding.                                 United States

v.   Lambey,     974     F.2d      1389,    1394     (4th Cir. 1992)                  (en    banc).

Furthermore, Fleming’s pro se assertions regarding his inability

to understand the terms of his plea agreement or the magnitude

of the potential sentence he faced are directly contradicted by

his sworn statements before the district court during his Rule

11   hearing.        These      averments        carry    a        strong    presumption         of

validity, and Fleming has failed to offer a credible basis on

which to doubt their veracity.                   Blackledge v. Allison, 431 U.S.

63, 74 (1977); Fields v. Attorney Gen., 956 F.2d 1290, 1299 (4th

Cir. 1992).

             Fleming’s pro se supplemental brief alleges that his

counsel below rendered constitutionally ineffective assistance.

Generally, claims of ineffective assistance of counsel are not

cognizable      on     direct      appeal    unless        the       record       conclusively

establishes counsel’s “objectively unreasonable performance” and

                                             3
resulting prejudice.           United States v. Benton, 523 F.3d 424, 435

(4th Cir. 2008).              Instead, ineffective assistance claims are

most    appropriately         pursued    in       proceedings      under    28    U.S.C.A.

§ 2255 (West Supp. 2011).                See United States v. Baptiste, 596

F.3d 214, 216 n.1 (4th Cir. 2010).                   Because the record before us

fails to establish conclusively Fleming’s claims regarding his

counsel’s deficient performance, we decline to consider them at

this juncture.          If he wishes, Fleming may raise these claims in

another § 2255 motion without first seeking authorization from

this Court.           See In re Goddard, 170 F.3d 435, 437 (4th Cir.

1999).

               In accordance with Anders, we have reviewed the record

and     Fleming’s      remaining    pro       se     claims     and   have       found   no

meritorious issues for appeal.                     We therefore affirm Fleming’s

conviction      and     sentence.        This      Court     requires      that    counsel

inform Fleming, in writing, of his right to petition the Supreme

Court    of    the    United    States    for      further    review.        If    Fleming

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

Court    for    leave    to    withdraw       from    representation.            Counsel’s

motion must state that a copy thereof was served on Fleming.                             We

dispense       with    oral     argument       because       the    facts    and     legal




                                              4
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                           AFFIRMED




                                5